DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-2 in the reply filed on 10/15/2020 is acknowledged.  The traversal is on the ground(s) that Groups I and II share a special technical feature that makes a contribution over the prior art drawn to the claimed Mn segregation value.  Applicant argues that prior art Matsuda does not teach the same production conditions as disclosed in the instant specification and therefore would not exhibit the claimed Mn segregation value.  This is not found persuasive because the claimed Mn segregation value defines a difference in Mn concentration “at a surface” and the claim does not define the scope of the selected surface, the size of the steel sheet, or the number of measurements involved in calculating the maximum and minimum Mn concentration values.  Therefore, the claim is interpreted such that the selection of “a surface” is not limited and may include an arbitrarily small surface size necessarily resulting in a Mn segregation value approaching zero.  In view of this interpretation, Matsuda is deemed to necessarily teach at least one surface where the Mn segregation value falls within the claimed range.  As a result, Groups I and II are not deemed to share a special technical feature and lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2020.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2011/0162762).
With respect to Claim 1, Matsuda teaches a high-strength steel sheet with a composition, in mass%, as follows (para. 20-27, 66-83):

Claim 1
Matsuda
C
0.15-0.40
0.17-0.73
Si
0.5-2.5
≤ 3.0
Mn
0.5-2.4
0.5-3.0
P
≤ 0.1
≤ 0.1
S
≤ 0.01
≤ 0.07
Al
0.01-0.5
≤ 3.0
N
≤ 0.010
≤ 0.010
Fe
Balance with impurities
Balance with impurities


Elements with compositional ranges including zero are interpreted as optional elements.  Thus, Matsuda teaches a steel composition with compositional ranges the same as, or overlapping, each of 
Matsuda further teaches that the steel exhibits a tensile strength of 980 MPa to 2.5 GPa (para. 57) and teaches examples with tensile strengths exceeding 1320 MPa. (Table 3).  Additionally, the reference teaches a product of tensile strength and elongation of 20,000 MPa% or more and product of tensile strength and hole expansion ratio of 25,000 MPa% or more, overlapping the claimed ranges. (para. 17).  It would have been obvious to one of ordinary skill in the art to form a steel with a tensile strength, tensile strength x elongation, and tensile strength x hole expansion ratio from the portions of the overlapping ranges.  MPEP 2144.05.
With respect to the limitation “a Mn segregation value defined by a difference between a maximum and minimum values of a Mn concentration at a surface of the steel sheet is 0.8% or less,” the limitation “at a surface” does not define the scope of the selected surface, the size of the steel sheet, or the number of measurements involved in calculating the maximum and minimum Mn concentration values.  Therefore, the claim is interpreted such that the selection of “a surface” is not limited and may include an arbitrarily small surface size necessarily resulting in a Mn segregation value approaching zero.  
Matsuda is silent as to the bending limit R/t value of the steel as defined by Claim 1; however, as the reference teaches a steel with substantially the same composition, microstructure, and properties such as tensile strength, it would be expected to result in the same properties, including the claimed bending limit R/t value.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
	With respect to Claim 2, Matsuda teaches the optional addition of one or more of the following elements, in mass%: Cr: 0.05-5.0, V: 0.005-1.0, Mo: 0.005-0.5, Ti: 0.01-0.1, Nb: 0.01-0.1, B: 0.0003-0.0050, Ni: 0.05-2.0, Cu: 0.05-2.0, Ca: 0.001-0.005, and REM: 0.001-0.005. (para. 31-44, 78-83).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735